Order and judgment (one paper), Supreme Court, New York County (Leland DeGrasse, J.), entered June 6, 2006, which, inter alia, granted defendants’ cross motion pursuant to CPLR *2913211, and dismissed the complaint, unanimously affirmed, without costs.
The complaint, which is devoid of allegations of systemic, district-wide educational deficiencies attributable to a lack of funding by the State, fails to state a cognizable claim under the Education Article (art XI, § 1) of the New York State Constitution (see New York Civ. Liberties Union v State of New York, 4 NY3d 175, 180-182 [2005]; Paynter v State of New York, 100 NY2d 434, 440-441 [2003]; Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 317-319 [1995] (CFE II]). In any event, plaintiffs claims are barred by res judicata based upon the recently concluded litigation in Campaign for Fiscal Equity, Inc. v State of New York (8 NY3d 14 [2006]). It is clear that the CFE plaintiffs represented the interests of all New York City school children and that the relief obtained—a declaratory judgment that the State was inadequately funding the New York City public school system and an order directing the State to implement financing reforms to fund the City public school system adequately (see Campaign for Fiscal Equity v State of New York, 100 NY2d 893 [2003] and 8 NY3d 14 [2006], supra)— was for the benefit of all City school children, including plaintiffs (see Buechel v Bain, 97 NY2d 295, 304 [2001], cert denied 535 US 1096 [2002]; Green v Santa Fe Indus., 70 NY2d 244, 253 [1987]; Weisz v Levitt, 59 AD2d 1002 [1977]; Stissing Natl. Bank v Kaplan, 28 AD2d 1159 [1967]).
Plaintiffs’ remaining arguments are unavailing. Concur— Tom, J.P., Marlow, Nardelli, Gonzalez and Kavanagh, JJ.